     Case 1:17-cv-00832-WMS-HKS Document 47 Filed 10/20/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



WADE WEBER,

                            Plaintiff,
v.
                                                                17-CV-832S(Sr)

CONWAY TRANSPORTATION
SERVICES, INC., et al.,

                            Defendants.



                                          ORDER

              This case was referred to the undersigned by the Hon. William M.

Skretny, pursuant to 28 U.S.C. § 636(b)(1), for all pretrial matters. Dkt. #3.



              Plaintiff commenced this personal injury action in New York State

Supreme Court, County of Erie, on January 24, 2017 seeking damages following a slip

and fall at defendants’ loading dock on December 12, 2014. Dkt. #1. The matter was

removed to this Court based upon diversity jurisdiction on August 24, 2017. Dkt. #1.



              A Case Management Order entered October 19, 2017 set May 1, 2018 as

the deadline for all fact depositions. Dkt. #10, ¶ 7. Following the expiration of that

deadline, defendants filed a motion to compel. Dkt. #15. By Decision and Order entered

January 14, 2019, the Court directed plaintiff to provide the defendants with an

authorization for release of all workers’ compensation records from the Workers’
     Case 1:17-cv-00832-WMS-HKS Document 47 Filed 10/20/20 Page 2 of 4




Compensation Board and Workers’ Compensation Carrier and an authorization for

release of medical records from plaintiff’s primary care provider for the five years

preceding the injury at issue in this lawsuit through the present and to provide the

defendants with either an affirmation from plaintiff that his injury has not affected his

ability to perform his job duties at Ryder Truck Rental or an authorization requesting

that his employer disclose any documentation of plaintiff’s injury or inability to perform

his job duties due to injury that is contained in his employment record. Dkt. #21. The

Court set a deadline of January 25, 2019 for compliance with this Order and extended

the deadline for fact depositions, and related discovery, to April 26, 2019. . Dkt. #21.



              On February 12, 2019, defendants moved to dismiss the complaint for

failure to comply with the Court’s Order. Dkt. #22. By Report, Recommendation and

Order entered April 3, 2019, the Court recommended that the motion be denied and

afforded plaintiff one final opportunity to provide the defendants with effective

authorizations no later than April 19, 2019. Dkt. #29. Judg e Skretny adopted the

Report, Recommendation and Order on September 30, 2019. Dkt. #36.



              Following a status conference before the Court on October 15, 2019, the

Court extended the Case Management Order, including deadlines which had already

expired, to allow completion of fact depositions by December 20, 2019 and completion

of all discovery by April 10, 2020. Dkt. #40.




                                             -2-
     Case 1:17-cv-00832-WMS-HKS Document 47 Filed 10/20/20 Page 3 of 4




              In response to a Text Order entered October 8, 2020 by Judge Skretny

inquiring as to the status of this case (Dkt. #43), plaintiff submits “that the completion of

discovery was not conducted due to the ensuing public health crisis and shutdown.”

Dkt. #44, p.2. Defense counsel advised that the matter is ready for trial and notes that

the deadline for completion of fact depositions expired well before the pandemic and

that all deadlines set in the Case Management Order expired without any request from

plaintiff for further discovery and without any request to the Court for extension of the

Case Management Order. Dkt. #45.



              Rule 16(b)(4) of the Federal Rules of Civil Procedure provides that a Case

Management Order may be modified only for good cause and with the judge’s consent.

More specifically, the 1983 Advisory Committee Notes to Rule 16 state that “the court

may modify the schedule on a showing of good cause if it cannot reasonably be met

despite the diligence of the party seeking the extension.” See Smith v. Bradt, 329

F.R.D. 337, 504 (W.D.N.Y. 2019). Thus, a finding of good cause depends upon the

diligence of the moving party. Grochowski v. Phoenix Const., 318 F.3d 80, 86 (2d Cir.

2003), citing Parker v. Columbia Pictures Indus., 204 F.3d 326, 339 (2d Cir. 2000). “In

determining whether a party has been diligent, courts consider what information the

party knew, or should have known, in advance of the deadline sought to be extended.”

Smith, 329 F.R.D. at 505 (internal quotation omitted). Even where a party has been

diligent, a court may still deny extension of the Case Management Order when it would

prejudice the non-moving party. Id. However, lack of prejudice to the non-moving party



                                             -3-
     Case 1:17-cv-00832-WMS-HKS Document 47 Filed 10/20/20 Page 4 of 4




will not excuse the moving party’s lack of diligence. Gullo v. City of N.Y., 540 Fed. App’x

45, 47 (2d Cir. 2013).



              Accordingly, plaintiff shall file a motion, no later than November 6, 2020,

setting forth specifically what discovery remains outstanding and demonstrating good

cause for his inability to obtain such discovery within the parameters of any of the Case

Management Orders issued in this case.



              SO ORDERED.


DATED:        Buffalo, New York
              October 20, 2020

                                           s/ H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge




                                            -4-
